   8:20-cv-00520-RGK-PRSE Doc # 4 Filed: 12/28/20 Page 1 of 1 - Page ID # 45




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

ALPHONSON VERNELL FRAZIER II,

                        Plaintiff,                                       8:20CV520

        vs.
                                                                           ORDER
STATE OF NEBRASKA, THE CITY OF
OMAHA MUNICIPAL POLICE
DEPARTMENT, and THE CITY OF OMAHA
FIRE DEPARTMENT,

                        Defendants.


        This matter is before the court on its own motion. Plaintiff filed a Complaint (Filing 1) on
December 22, 2020. However, Plaintiff failed to include the $400.00 filing and administrative fees.
Plaintiff has the choice of either submitting the $400.00 filing and administrative fees to the clerk’s
office or submitting a request to proceed in forma pauperis. Failure to take either action within 30
days will result in the court dismissing this case without further notice to Plaintiff.

       IT IS THEREFORE ORDERED that:

       1.       Plaintiff is directed to submit the $400.00 fees to the clerk’s office or submit a
request to proceed in forma pauperis within 30 days. Failure to take either action will result in
dismissal of this matter without further notice.

       2.     The clerk of the court is directed to send to Plaintiff the Form AO240 (“Application
to Proceed Without Prepayment of Fees and Affidavit”).

       3.      The clerk of the court is directed to set a pro se case management deadline in this
matter with the following text: January 27, 2021: Check for MIFP or payment.

       Dated this 28th day of December, 2020.

                                                       BY THE COURT:


                                                       Richard G. Kopf
                                                       Senior United States District Judge
